—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered August 26,” 1997, convicting him of attempted murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The court providently exercised its discretion in denying the defendant’s motion to withdraw his previously-entered plea of guilty (see, CPL 220.60 [3]; People v Ellerbe, 237 AD2d 299). The defendant knowingly and voluntarily pleaded guilty in the presence of competent counsel after the court advised him of the consequences of his plea during the plea allocution (see, People v Harris, 61 NY2d 9). The defendant’s bare assertion that he is innocent was insufficient to warrant withdrawal of the plea (see, People v Evans, 204 AD2d 346; People v Chestnut, 188 AD2d 480). Bracken, J. P., Thompson, Goldstein, McGinity and Schmidt, JJ., concur.